Per Curiam.
The case as exhibited on the papers before us is very incomplete, but we gather that the prosecutors were convicted as disorderly persons, i. e., common thieves attending a place of amusement for an unlawful purpose. Disorderly Persons act, section 6. That the conviction was before a Police Court of the city of Newark; that they procured a summary review of the conviction by Judge Hartshorne, of the Court of Common Pleas, by virtue of some such statute as section 39 of the Disorderly act (Comp. Stat., p. 1937), or the act of 1895, relating to Police Courts. Comp. Stat., p. 3995, pi. 14. The precise act is unimportant. We gather further that Judge Hartshorne sustained the conviction, and we are asked to review his action on certiorari, as of course this court has the right to do. Newark v. Kazinski, 86 N. J. L. 59; 90 Atl. Rep. 1016. To that end we have examined the affidavit and briefs submitted (there was no oral argument) and conclude that prosecutors have not shown a case reasonably calling for the interposition of this court.
Allocatur is therefore denied.